United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   August 20, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 02-21009
                        Conference Calendar



UNITED STATES OF AMERICA,
                                      Plaintiff-Appellee,

versus

CLEVELAND MANNERS, also known as Mickey,
                                   Defendant-Appellant.


                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. H-01-CR-843-4
                        --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Cleveland Manners has moved

for leave to withdraw and has filed a brief as required by Anders

v. California, 386 U.S. 738 (1967).    Manners has filed a

response.   Our independent review of the brief, the response, and

the record discloses no nonfrivolous issue in this direct appeal.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and Manners's

APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.